Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 13-16 are rejected under 35 U.S.C. 102(a)(1) 2 ] as being unpatentable by Temby (US 11,399153).
Regarding claim 1, Temby teaches, an audio-video conference system (abstract, telepresence system), comprising 
a base station, located at a medical practice location, the base station comprising a conference end device and audio and video mechanism (Fig. 1, el. 14 and Col. 3, lines 22-34 and Col. 8, lines 40-43)
 a fully portable external station, located at a patient's location (Fig. 1, el. 12 and Fig. 3; portable telepresence apparatus), the external station comprising: 
at least one medical measurement device (Col. 8, lines 31-53); 
audio and video mechanisms re configured for bilateral audio-video communication with said base station (Col. 3, lines 13-23); and 
at least one data interface for receiving patient data obtained through measurement using at least one medical measurement device on the patient; and at least one additional station connectable to the base station (reads on the ambulance, Col. 8, lines 49-53 or special team for transporting the patient, Col. 7, lines 55, 67), wherein the audio-video conference system has a transmission device for the wireless transmission of patient data in real time from the u external station to the base station and/or the at least one additional station, and wherein the medical measurement device is operated by an on-site individual other than the patient (Col. 8, lines 31-53: Another application may include a nurse conducting a scheduled visit to a chronically ill patient in their home. The nurse views the patient. The touch screen of the telepresence apparatus can be used to document various symptoms. The data is stored in the telepresence apparatus. The data and video of certain patient interactions can be forwarded to a server. The telepresence apparatus may receive requested information from the server. The nurse may observe a troubling symptom and request a physician consult. The nurse may call the physician, who establishes a link with the telepresence apparatus and initiates a telehealth session with the patient, facilitated by the nurse. The physician may request that the nurse attach a digital stethoscope to the telepresence apparatus and apply it to the patient. The physician may then request that the nurse attach a portable ultrasound device to the auxiliary video port of the telepresence apparatus. Finally, the physician may decide that the patient should be taken immediately to a medical facility. The nurse may call the ambulance. The nurse stays by the patient's side, with the remote physician logged into the telepresence apparatus, as the patient is transported to the facility).
Regarding claim 2, Temby teaches, wherein at least one additional station is connectable to the base station in real time, wherein the operator of the additional station presents the patient data visually and/or audibly (Col. 8, lines 31-53).
Regarding claim 4, Temby teaches, wherein the base station, the external station, and the additional station respectively have at least one send, receive, display and/or playback feature for visual and/or audible signals and/or measurement data (Col. 8, lines 31-53).
Regarding claim 5, Temby teaches, wherein the external station comprises at least one of: an ECG, in particular a smartphone/smartwatch-ECG, a stethoscope, a dermatoscope, an endoscope, a digital camera and a pulsoximeter, which respectively include a data interface for wired and/or wireless transmission of measured vital signs via the data interface to the external station (Col. 5, lines 7-12 and abstract: camera).
Regarding claim 6, Temby teaches, wherein the external station comprises at least one digital camera and one pulsoximeter, which respectively include a data interface for wired and/or wireless transmission of measured vital signs via the data interface to the external station (Col. 5, lines 7-12).
Regarding claim 7, Temby teaches, wherein the external station includes at least one digital camera and one data interface for wired and/or wireless transmission of measured vital signs via the data interface to the external station (Col. 5, lines 7-12 and abstract and Col. 2, line 27).
	Regarding claim 13, see claim 1 rejection.
Regarding claim 14, Temby teaches, providing an additional station; transmitting real-time patient data obtained through from the external station to the additional station; and establishing a three-way audio-visual connection between the base station, the external station, and the additional station; wherein the additional station is operated by a medical specialist (Col. 8, lines 31-53).
Regarding claim 15, Temby teaches, wherein the evaluation of the findings is carried out in real time by the operator of the base station (Col. 8, lines 31-53).

Regarding claim 16, Temby teaches, wherein the operator of the external station is a nurse, a caregiver, and/or another technically instructed person (Col. 8, lines 31-53: nurse).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Temby (US 11,399153) in view of Patwardhan (US 20190133513).
Regarding claim 17, Temby teaches, wherein the external station comprises: (mobile phones).
Temby does not teach, wherein the external station comprises at least one of: a mobile phone endoscopy attachment, a mobile phone dermatoscope attachment, and an endoscope.
Patwardhan teaches a mobile phone endoscopy attachment, a mobile phone dermatoscope attachment, and an endoscope (Paragraph 70).

Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Temby with Patwardhan in order to improve the system and increase system capability and insure providing complete assessment for the patient timely.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/          Primary Examiner, Art Unit 2652